Exhibit 10.1

 

DATED 20th May 2016

 

MITSUBISHI ESTATE LONDON LIMITED

 

and

 

CRA INTERNATIONAL (UK) LIMITED

 

and

 

CRA INTERNATIONAL, INC.

 

--------------------------------------------------------------------------------

Counterpart

 

AGREEMENT FOR LEASES

 

relating to

 

Unit 2, Part Ground Floor and Fourth Floor,

8 Finsbury Circus, London EC2

 

--------------------------------------------------------------------------------

 

[g120671ki01i001.gif]

 

125 London Wall

London EC2Y 5AL

 

Tel:  +44(0)20 7524 6000

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject matter

 

Page

1.

 

DEFINITIONS

 

1

2.

 

INTERPRETATION

 

9

3.

 

NOT USED

 

10

4.

 

NOT USED

 

10

5.

 

NOT USED

 

10

6.

 

NOT USED

 

10

7.

 

PRACTICAL COMPLETION AND DOCUMENTS TO BE PROVIDED TO THE TENANT

 

10

8.

 

DEFECTS AND DEFECTS POLICY

 

11

9.

 

THIRD PARTY RIGHTS

 

12

10.

 

VALIDATION ENGINEER

 

13

11.

 

DEVELOPER’S OBLIGATIONS

 

13

12.

 

TENANT’S WORKS

 

13

13.

 

NOT USED

 

15

14.

 

INSURANCE

 

15

15.

 

COPYRIGHT

 

16

16.

 

MEASUREMENT OF THE PREMISES

 

17

17.

 

RENT COMMENCEMENT DATE

 

17

18.

 

DEVELOPER’S CONTRIBUTION

 

17

19.

 

GRANT AND COMPLETION

 

17

20.

 

VACANT POSSESSION

 

18

21.

 

TITLE

 

18

22.

 

MATTERS AFFECTING THE PREMISES

 

19

23.

 

CONDITIONS

 

20

24.

 

NOT USED

 

21

25.

 

ENTIRE AGREEMENT

 

21

26.

 

STATE AND CONDITION

 

21

27.

 

DEALING WITH THIS AGREEMENT

 

21

28.

 

NO DEMISE

 

21

29.

 

CONFIDENTIALITY, PRESS RELEASE AND INTERNAL DISCLOSURE

 

22

30.

 

DISPUTES

 

22

31.

 

TERMINATION

 

22

32.

 

GUARANTEE

 

24

33.

 

VALUE ADDED TAX

 

25

34.

 

CONSTRUCTION INDUSTRY DEDUCTION SCHEME

 

25

35.

 

NON-MERGER

 

26

36.

 

NO PARTNERSHIP

 

26

37.

 

NOTICES

 

26

38.

 

COSTS

 

27

39.

 

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

27

40.

 

NOTING OF THE AGREEMENT

 

27

41.

 

GOVERNING LAW AND JURISDICTION

 

27

Schedule 1

 

 

 

28

 

 

Premises

 

28

Schedule 2

 

 

 

29

 

 

Works

 

29

 

i

--------------------------------------------------------------------------------


 

Schedule 3

 

 

 

30

 

 

Part 1

 

30

 

 

Key Consultants

 

30

 

 

Part 2

 

30

 

 

Principal Trade Contractors

 

30

Appendix 1

 

 

 

33

 

 

Electronic Data Room

 

33

Appendix 2

 

 

 

34

 

 

Leases

 

34

Appendix 3

 

 

 

35

 

 

Licences to Carry out Tenant’s Works

 

35

Appendix 4

 

 

 

36

 

 

Forms of Third Party Rights

 

36

Appendix 5

 

 

 

37

 

 

Tenant Guide

 

37

Appendix 6

 

 

 

38

 

 

Base building specification and category A specification

 

38

Appendix 7

 

 

 

39

 

 

CAD Exercise Area Measurement Report

 

39

Appendix 8

 

 

 

40

 

 

Duty of Care Letter

 

40

Appendix 9

 

 

 

41

 

 

Guarantor’s Legal Opinion

 

41

Appendix 10

 

 

 

42

 

 

Defects Policy

 

42

Appendix 11

 

 

 

43

 

 

Side Deed

 

43

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT FOR LEASES

 

DATE 20TH MAY 2016

 

PARTIES

 

(1)                       MITSUBISHI ESTATE LONDON LIMITED (incorporated and
registered in England and Wales under company registration number 2435659), the
registered office of which is at 125 London Wall, London EC2Y 5AL (the
“Developer”);

 

(2)                       CRA INTERNATIONAL (UK) LIMITED (incorporated and
registered in England and Wales under company registration number 04007726), the
registered office of which is at 99 Bishopsgate, London EC2M 3XD (the “Tenant”);
and

 

(3)                       CRA INTERNATIONAL, INC. (incorporated and registered
in Massachusetts, United States of America under company registration number
042372210), the registered office of which is at 200 Clarendon Street T-10
Boston MA 02116 and whose address for service in England and Wales is at 90
Bishopsgate London EC2M 3XD (the “Guarantor”).

 

RECITALS

 

(A)                     The Developer has undertaken the Development including
the carrying out of the Works.

 

(B)                     The Developer has agreed with the Tenant to grant to the
Tenant the Leases of the Premises on the terms and conditions of this agreement.
The Tenant has agreed to accept the Leases on the terms and conditions of this
agreement.

 

(C)                     The Guarantor has agreed with the Developer to guarantee
the obligations of the Tenant under this agreement.

 

IT IS AGREED AS FOLLOWS:

 

1.                            DEFINITIONS

 

In this agreement and in the recitals to it, unless the context otherwise
requires, the following definitions apply:

 

“Adjudicator”

 

means a member of Mark Hackett Associates LLP as nominated by the senior partner
or managing director from time to time to act as Adjudicator under this
agreement;

 

1

--------------------------------------------------------------------------------


 

“Agreed Form”

 

means, in relation to any document, the form of that document (or the draft of
it) which is in an agreed form and attached to this agreement in the schedules
or in the appendices or in a separate book of annexures;

 

“Ancillary Services Engineer”

 

means WSP UK Limited (incorporated and registered in England and Wales under
company registration number 01383511) or such other firm or company of engineers
as may be appointed for the purpose of the Works;

 

“Architect”

 

means Wilkinson Eyre Architects Limited (incorporated and registered in England
and Wales under company registration number 03850587) or such other firm or
company of architects as may be appointed for the purpose of the Works;

 

“Building Systems”

 

means the mechanical, electrical, sanitary, heating, ventilating (including
standby generators/generators), life-safety, air-conditioning, hot and cold
water, waste, fire, water treatment or other systems forming part of the Works;

 

“Business Day”

 

means a day other than Saturday, Sunday or a day on which banks are authorised
to close in London for general banking business;

 

“CDM Co-ordinator”

 

means prior to 6 October 2015 PFB Construction Management Services Limited
(incorporated and registered in England and Wales under company registration
number 02986767);

 

“CDM Regulations”

 

means the Construction (Design and Management) Regulations 2007 and the
Construction (Design and Management) Regulations 2015 (as applicable);

 

“Code”

 

means the sixth edition of the “Code of Measuring Practice: A Guide for Property
Professionals” published on behalf of the Royal Institution of Chartered
Surveyors;

 

“Commissioning”

 

the evaluation of whether the Building Systems the supply or fitting of which is
included in the Works which have been tested are operating within the tolerances
permitted by the relevant specification for the Property and the expression
“Commissioned” shall be construed accordingly;

 

“Completion Date”

 

means  20th May 2016;

 

2

--------------------------------------------------------------------------------


 

“Conditions”

 

means the conditions in Part 1 of the Standard Commercial Property Conditions
(Second Edition);

 

“Consents”

 

means all approvals, consents, licences, permissions, certificates and statutory
agreements required from any competent authority and necessary for carrying out
and completing the Works including the Planning Permission, and building
regulations consents (or proper and valid waivers made by the relevant competent
authority);

 

“Construction Management Agreement”

 

means an agreement dated 16 December 2014 and made between (1) the Development
Manager and (2) the Construction Manager as the same may be varied or amended
from time to time and all its or their attendant and subsidiary documents and/or
any further or other construction management agreement which may be entered into
for the carrying out and completion of the Works;

 

“Construction Manager”

 

means Lend Lease Construction (EMEA) Limited (incorporated and registered in
England and Wales under company registration number 00467006), the registered
office of which is at 20 Triton Street, Regent’s Place, London NW1 3BF or such
other construction manager as may be appointed by the Development Manager or the
Developer (as the case may be) to carry out the in relation to the Works or any
part of the in relation to the Works;

 

“Defects Period”

 

means the period of 12 months commencing on the date of Practical Completion;

 

“Defects Policy”

 

means an insurance policy in respect of defects in the Works, substantially in
the form of the draft attached as Appendix 10, when completed, with an insurance
company and in a form approved by the Developer;

 

“Developer’s Contribution”

 

means the payment or payments to be made by the Developer to the Tenant in
accordance with the provisions of clause 18;

 

“Developer’s Solicitors”

 

means Nabarro LLP of 125 London Wall, London EC2Y 5AL (reference:
PC/HPP/P1045/00324);

 

“Development”

 

means the redevelopment of the Property behind a partially retained façade to
South Place and erection of (amongst other things) a new nine storey office
building (ground floor plus eight storeys) (Class B1(a)) with alternative uses
of part

 

3

--------------------------------------------------------------------------------


 

ground and part lower ground for retail (Class A1/A2/A3/A4) and associated
ancillary works pursuant to the Planning Permission;

 

“Development Management Agreement”

 

means an agreement dated 30 June 2014 and made between (1) the Developer and
(2) the Development Manager as the same may be varied or amended from time to
time and all its or their attendant and subsidiary documents and/or any further
or other development management agreement which may be entered into for the
carrying out and completion of the Works;

 

“Development Manager”

 

means Stanhope Plc (incorporated and registered in England and Wales under
company registration number 3017841), the registered office of which is at
2nd Floor, 100 New Oxford Street, London WC1A 1HB, or such other firm or company
as may be appointed by the Developer for the purposes of providing development
management services in relation to the Works;

 

“Documents”

 

means detailed plans, drawings, sections, elevations and specifications for the
Works in Agreed Form as described in the base building specification and
category A specification attached as Appendix 6 and the expression includes any
variations made in accordance with the provisions of this agreement;

 

“Electronic Data Room”

 

means the electronic data room in respect of the Property, access to which the
Developer has given to the Tenant and the Tenant’s Solicitors and containing the
documents listed in Appendix 1;

 

“Group”

 

means a group of companies within the meaning of section 42 of the Landlord and
Tenant Act 1954;

 

“Guarantor’s Legal Opinion”

 

means a legal opinion from Foley Hoag LLP of Seaport West, 155 Seaport
Boulevard, Boston MA US 02210-2600 in respect of the Guarantor in the Agreed
Form attached as Appendix 9;

 

“Initial Rent”

 

means the rent per annum which will be the rent first reserved by each of the
Leases as follows:

 

(a)                       Unit 2, Part Ground Floor: one hundred and ninety one
thousand, eight hundred and twelve pounds and fifty pence (£191,812.50); and

 

(b)                       Fourth Floor: one million, four hundred and forty four
thousand, two hundred and seventy two pounds and fifty pence (£1,444,272.50);

 

4

--------------------------------------------------------------------------------


 

“Insured Risks”

 

means loss or damage arising from fire, explosion, lightning, earthquake, flood,
storm, bursting or overflowing of water tanks, pipes or other water or heating
apparatus, impact, aircraft (other than hostile aircraft) and things dropped
from such aircraft, terrorism, riot, civil commotion and malicious damage and
such other risks as the Developer may reasonably require;

 

“Key Consultants”

 

means the Construction Manager, the Architect, the Property Services Engineer,
the Ancillary Services Engineer, the Structural Engineer, the CDM Co-ordinator
and the Validation Engineer (brief details of their appointments being set out
in Part 1 of Schedule 3) and the expression includes replacements substituted
for such professional consultants and providing the same services appointed by
the Developer for the purposes of the Works;

 

“Leases”

 

means (together) the two leases (on a floor by floor basis) of the Premises in
Agreed Form attached as Appendix 2, and the expression “Lease” (with the
addition of the relevant floor of the Premises) shall mean the relevant one of
them (as the case may be);

 

“Licences to Carry Out Tenant’s Works”

 

means licences for works in respect of the Tenant’s Works, one in respect of
each of the Leases, in Agreed Form attached as Appendix 3 with such additions
and alterations as the parties may, acting reasonably, agree having regard to
the eventual design and construction of the Tenant’s Works;

 

“Measured Area”

 

means the number of square feet of the Net Internal Area of the Premises
measured in the manner provided for in clause 16 (rounded to the nearest square
foot);

 

“Measurement Report”

 

means the report prepared by the Measurement Surveyor attached as Appendix 7;

 

“Measurement Surveyor”

 

means Plowman Craven Limited (incorporated and registered in England and Wales
under company registration number 06429056), the registered office of which is
at 141 Lower Luton Road, Harpenden, Hertfordshire AL5 5EQ, appointed to
ascertain the Measured Area;

 

“Net Internal Area” or “NIA”

 

means net internal area (expressed in square feet) of the Premises as
constructed measured in accordance with the Code;

 

5

--------------------------------------------------------------------------------


 

“Offices”

 

means the parts of the Property on the lower ground, ground and first to eighth
floors intended to be used as offices as identified in the Measurement Report;

 

“Plan”

 

means the plan or plans (if any) attached to this agreement and “Plan 1”, “Plan
2” etc. shall be construed accordingly;

 

“Planning Permission”

 

means the planning permission dated 10 May 2013 under reference 12/00811/FULLMAJ
obtained by or on behalf of the Developer for carrying out the Development as
varied from time to time and “Planning Permissions” shall be construed
accordingly and “Planning Permissions” shall be construed accordingly;

 

“Practical Completion”

 

means the date on which the Construction Manager, countersigned by the
Architect, certified that the Works were substantially completed, being 22
April 2016, and in this agreement the expressions “Certificate of Practical
Completion” and “practically completed” shall be construed accordingly;

 

“Pre-Commissioning”

 

the works necessary to take the Building Systems or any part of the Building
Systems from static completion to Commissioning and the expression
“Pre-Commissioned” shall be construed accordingly;

 

“Premises”

 

means, separately, the premises to be let to the Tenant by each of the Leases
or, as the context requires, to be let by all of the Leases and as briefly
described in Schedule 1, and forming part of the Property;

 

“Prescribed Rate”

 

means, for the purposes of this agreement, four per cent per annum above the
base rate of HSBC Bank plc from time to time;

 

“Principal Designer”

 

means, from and including 6 October 2015, the Architect;

 

“Principal Trade Contractors”

 

means those of the Trade Contractors with material design responsibility for
carrying out the elements of the Works as listed in Schedule 3;

 

“Property”

 

means the freehold land known as 8 Finsbury Circus, London EC2 and 11, 12, 13
and 14 South Place, London EC2 as the same is registered at the Land Registry,
as at the date of this agreement, with title absolute under title number
NGL66474;

 

6

--------------------------------------------------------------------------------


 

“Property Services Engineer”

 

means WSP UK Limited (incorporated and registered in England and Wales under
company registration number 01383511) or such other firm or company of building
services engineers as may be appointed for the purpose of the Works;

 

“Rent Commencement Date”

 

means, for each Lease, the day following the end of the Rent Free Period for
that Lease;

 

“Rent Free Period”

 

means, in relation to the Initial Rent, the period:

 

(a)                       commencing on the earlier of:

 

(i)                           the Completion Date; and

 

(ii)                        the date of actual completion of the Leases; and

 

(b)                       ending on the date which is the number of months
specified in relation to each Lease in Schedule 1 from and including the date
referred to in paragraph (a) above;

 

“Side Deed”

 

means the first side deed in respect of the Leases in the Agreed Form attached
as Appendix 11;

 

“Statutory Requirements”

 

the requirements of any directly applicable provision of any statutory enactment
or any regulation, rule or order made pursuant thereto or any regulation,
occurrences or bye-law of any local authority or of any statutory undertaker
which has jurisdiction with regard to the Works or with whose systems the same
is or will be connected and any conditions attached to any notices served under
any such enactment, regulations, rule or order, regulation or bye-law;

 

“Structural Engineer”

 

means Waterman Structures Limited (incorporated and registered in England and
Wales under company registration number 02193976) or such other firm or company
of structural engineers as may be appointed for the purpose of the Works;

 

“Tenant Guide”

 

means the tenant fit out guide and building handbook attached as Appendix 5 as
the same is amended or substituted from time to time;

 

“Tenant’s Representative”

 

means CBRE of St. Martin’s Court, 10 Paternoster Row, London EC4M 7HP or such
other firm of surveyors appointed by the Tenant for the purpose of this
agreement;

 

7

--------------------------------------------------------------------------------


 

“Tenant’s Solicitors”

 

means Bird & Bird LLP of 15 Fetter Lane, London EC4A 1JP (reference: Andrew
Stobbart);

 

“Tenant’s Works”

 

means the works to be carried out by the Tenant at its own expense to fit out
the Premises for use and occupation and the Tenant’s Category A Works;

 

“Tenant’s Category A Works”

 

means works to be carried out by the Tenant, as part of the Tenant’s Works, to
the part ground floor of the Premises comprising:

 

(a)                       MECHANICAL:

 

(i)                           LTHW/CHW Pipework;

 

(ii)                        Primary Ductwork;

 

(iii)                     Secondary Ductwork & Grilles;

 

(iv)                    Mechanical Power;

 

(v)                       BMS;

 

(vi)                    Water Treatment;

 

(vii)                 Testing & Commissioning;

 

(b)                       LIGHTING:

 

(i)                           Design, supply and installation of lighting
controls & wiring;

 

(ii)                        Supply and installation of modular/emergency
fittings;

 

(iii)                     Testing & Commissioning;

 

(c)                        FIRE ALARM: Design, supply, installation test and
commissioning of the Fire Alarm, PA/VA systems;

 

(d)                       SPRINKLERS: Design, supply, installation test and
commissioning of the specified sprinkler installation;

 

(e)                        BWICS: Installation of free-issue blinds;

 

“Third Party Rights”

 

means the third party rights to be provided in favour of the Tenant from the
Construction Manager, the Key Consultants and the Principal Trade Contractors in
the form attached at Appendix 4;

 

“Trade Contracts”

 

means the contracts entered into between the Development Manager and the Trade
Contractors for the carrying out and completion of the Works;

 

“Trade Contractors”

 

means the trade contractors pursuant to the Trade Contracts;

 

8

--------------------------------------------------------------------------------


 

“Validation Engineer”

 

Core Group Limited (incorporated and registered in England and Wales under
company registration number 05116370) or such other firm or company of
validation engineers as may be appointed for the purpose of the Works;

 

“Value Added Tax”

 

means value added tax or any similar tax from time to time replacing it or
performing a similar fiscal function;

 

“Works”

 

means the works, brief details of which are contained in Schedule 2 (whether on
or off the Premises) as specified in the Documents with modifications required
by the Developer or necessary to meet with the requirements of any competent
authority or to comply with the Consents or this agreement and excluding, for
the avoidance of doubt, the Tenant’s Category A Works.

 

2.                            INTERPRETATION

 

2.1                                        The contents page, headings and
sub-headings in this agreement are for ease of reference only and do not affect
the meaning of this agreement.

 

2.2                                        A reference to a clause, paragraph or
schedule is to a clause or paragraph or schedule to this agreement and a
reference to this agreement includes its schedules and appendices.

 

2.3                                        Obligations undertaken by more than
one person are joint and several obligations.

 

2.4                                        A reference to a person includes an
individual, firm, partnership, company, association, organisation or trust (in
each case whether or not having a separate legal personality).

 

2.5                                        A reference to a company includes any
company, corporation or any other body corporate (wherever incorporated).

 

2.6                                        References to one gender include all
genders.

 

2.7                                        Words in the singular include the
plural and vice versa.

 

2.8                                        Any words following the terms
“include” and “including” or any similar expression shall be interpreted as
illustrative and shall not limit the sense of the words preceding those terms.

 

2.9                                        General words do not have a
restrictive meaning because they are preceded or followed by specific words
indicating a particular type, class or category.

 

2.10                                 Excluding reference to the Code and unless
otherwise specified a reference to legislation is a reference to all legislation
having effect in the United Kingdom from time to time, including:

 

2.10.1                                          directives, decisions and
regulations of the Council or Commission of the European Union;

 

2.10.2                                          Acts of Parliament;

 

2.10.3                                          orders, regulations, consents,
licences, notices and bye-laws made or granted:

 

(a)                       under any Act of Parliament; or

 

9

--------------------------------------------------------------------------------


 

(b)                       under any directive, decision or regulation of the
Council or Commission of the European Union; or

 

(c)                        by a local authority or by a court of competent
jurisdiction; and

 

2.10.4                                          any mandatory codes of practice
issued by a statutory body.

 

2.11                                 Unless otherwise specified a reference to
particular legislation is a reference to that legislation as amended, modified,
consolidated, re-enacted or replaced from time to time and to all subordinate
legislation made under it from time to time.

 

2.12                                 Where any party agrees to do something it
will be deemed to fulfil that obligation if it procures that it is done.

 

2.13                                 Where any act is prohibited no party will
permit or omit to do anything which will allow that act to be done.

 

2.14                                 Where any notice, consent, approval,
permission or certificate is required to be given by any party to this agreement
such notice, consent, approval, permission or certificate must be in writing and
will not constitute a valid notice, consent, approval, permission or certificate
for the purpose of this agreement unless it is in writing.

 

2.15                                 A reference in the Conditions to a working
day is a reference to a Business Day.

 

3.                            NOT USED

 

4.                            NOT USED

 

5.                            NOT USED

 

6.                            NOT USED

 

7.                                      PRACTICAL COMPLETION AND DOCUMENTS TO BE
PROVIDED TO THE TENANT

 

7.1                                        Practical Completion

 

Practical Completion of the Works was certified on 22 April 2016, subject to a
list of snagging items and the Certificate of Practical Completion shall be
final and binding on the Developer and the Tenant.

 

7.2                                        Documents to be provided to the
Tenant

 

7.2.1                                                 The Developer shall
procure the supply to the Tenant of the following:

 

(a)                       as soon as reasonably practicable following receipt
and with the Developer using reasonable endeavours to procure the supply to the
Tenant within 20 Business Days of the Completion Date:

 

(i)                           an electronic version of “as-built” scale drawings
and specifications relating to the Works;

 

10

--------------------------------------------------------------------------------


 

(ii)                        an electronic version of “as-built” scale drawings
of the Building Systems forming part of the Works;

 

(iii)                     an electronic version of operating and maintenance
manuals for each of the relevant Building Systems and the Premises;

 

(iv)                    an electronic copy of the health and safety file for the
Premises;

 

(v)                       an energy performance certificate and recommendations
report prepared in accordance with Building Regulations 2010 for the “building”
(as defined in regulation 17E of such Building Regulations); and

 

(vi)                    a copy of the relevant BREEAM certificate;

 

(b)                       within five Business Days of receipt:

 

(i)                           copies of all of the test results and certificates
required in respect of each of the Pre-Commissioning and the Commissioning; and

 

(ii)                        the Certificate of Practical Completion together
with all accompanying schedules and annexes, including those listing any
snagging items.

 

7.2.2                                                 Documents to be supplied
pursuant to clause 7.2.1 may be supplied electronically and shall be copied to
the Tenant’s Representative.

 

8.                            DEFECTS AND DEFECTS POLICY

 

8.1                                        Defects

 

8.1.1                                                 The Developer shall
(subject to being granted the requisite rights of entry by the Tenant) use
reasonable endeavours to procure (to the extent provided for in the Development
Management Agreement) that the Development Manager shall procure (to the extent
provided for in the Trade Contracts) that the Trade Contractors make good all
defects to the Works (including the snagging items referred to in the
Certificate of Practical Completion) of which the Developer is aware (and in
this respect the Developer shall ensure that the common parts and parts of the
building retained by the Developer are inspected no later than 15 Business Days
prior to the expiry of the Defects Period) and in respect of defects occurring
within the Premises, being defects as have been notified to the Developer in
writing no later than one month before the expiry of the Defects Period.

 

8.1.2                                                 Following the expiry of
the Defects Period, the Developer shall not have any liability to the Tenant
under this agreement for any costs, losses, damages and expenses resulting from
any defects in the design, construction or materials used in relation to the
construction of the Property save in respect of any claim made by or on behalf
of the Tenant prior to such date.

 

8.1.3                                                 The Developer shall not be
liable to compensate the Tenant in respect of any economic or consequential loss
(including without limitation) loss of profits to the Tenant’s business as a
consequence of:

 

(a)                       any breaches by the Developer of its obligations
relating to the carrying out and completion of the Works; and/or

 

(b)                       the existence of defects or carrying out of any works
under clause 8.1.1.

 

11

--------------------------------------------------------------------------------


 

8.2                                        Defects Policy

 

8.2.1                                                 The Developer will use
reasonable endeavours to procure that the Defects Policy is put in place as soon
as reasonably practicable following Practical Completion and the Tenant is
promptly provided with a copy of the Defects Policy together with all
information relevant to such policy.

 

8.2.2                                                 The Developer shall
promptly give all notices required, provide all information required and pay all
insurance premiums and insurance premium tax, fees and commissions to the
insurer as and when required.

 

8.2.3                                                 The Developer and the
Tenant shall not, whether by act, default or omission do anything of any nature
whatsoever which would render the Defects Policy void or voidable or reduce the
amount of money which would, but for that, have been recoverable under it.

 

9.                            THIRD PARTY RIGHTS

 

9.1                                        The Developer shall procure that the
Development Manager serves notices on the Key Consultants and the Principal
Trade Contractors in respect of the Third Party Rights in favour of the Tenant
no later than the Completion Date (but not before the Tenant has become legally
bound to complete the Leases).

 

9.2                                        The Developer shall not be obliged to
seek to obtain Third Party Rights from any party which has become insolvent or
ceased to exist. For the purposes of this clause 9.2 only “insolvent” shall mean
if the relevant party:

 

9.2.1                                                 goes into liquidation
(other than a voluntary liquidation of a solvent company for the purpose of
amalgamation or reconstruction); or

 

9.2.2                                                 has a winding-up petition;
or

 

9.2.3                                                 has an application for an
administration order made against it; or

 

9.2.4                                                 has any steps taken by it
or any other person with a view to the appointment of an administrator of the
relevant party (whether out of course or otherwise); or

 

9.2.5                                                 has a winding-up or
administration order made against it; or

 

9.2.6                                                 is unable to pay its debts
within the meaning of section 123 of the Insolvency Act 1986; or

 

9.2.7                                                 enters into a composition
with its creditors or a scheme of arrangement of its affairs; or

 

9.2.8                                                 has an administrator or an
administrative receiver or a receiver or manager appointed (whether in the case
of an administrator appointed out of court or otherwise) over all or any part of
its undertaking or assets;

 

9.2.9                                                 being a limited liability
partnership has a determination or order to wind up made or any proceedings or
events are instituted or occur which have an analogous effect to any referred to
in this clause 9.2.

 

12

--------------------------------------------------------------------------------


 

10.                     VALIDATION ENGINEER

 

10.1                                 Inspection and monitoring by Validation
Engineer

 

The Developer has appointed the Validation Engineer to witness and document the
witnessing of the Pre-Commissioning and Commissioning tests in accordance with
the specifications relating to them for such of the Building Systems the supply
or fixing of which is included in the Works both separately and together.

 

10.2                                 Testing and representations

 

10.2.1                                          The Developer shall procure that
the Tenant’s Representative is kept informed of the programme (including the
sequencing) for the carrying out of any procedures for witnessing, documenting
and reporting on the Pre-Commissioning and Commissioning that are relevant to
the use and occupation of the Premises and the use of the common parts of the
Building and the Tenant and the Tenant’s Representative (but limited to such
number of people as is reasonable in the circumstances) shall be permitted to
attend all such Pre-Commissioning and Commissioning other than inspections by
the district surveyor.

 

10.2.2                                          The Developer shall instruct the
Development Manager to instruct the Validation Engineer to take due account of
(but without being bound by) any proper and reasonable representations made by
or on behalf of the Tenant or by the Tenant’s Representative that are relevant
to the use and occupation of the Premises during such procedures and confirmed
in writing no more than two Business Days after such procedures as to the
Pre-Commissioning and Commissioning.

 

10.3                                 Recommissioning work

 

To the extent that any works forming part of or arising from the Tenant’s Works
lead to a need for commissioning, rebalancing, alteration of or adjustment to
the Building Systems which would not otherwise need to have been undertaken, the
Developer shall procure the carrying out of any necessary commissioning but at
the reasonable cost of the Tenant in all respects (except where the necessary
works arise from a defect or malfunction in the Building Systems not caused by
the Tenant or anyone under its control).

 

11.                     DEVELOPER’S OBLIGATIONS

 

The covenants and obligations contained in this agreement relating to the Works
and the making good of any defect shall be covenants and obligations binding on
and personal to Mitsubishi Estate London Limited and shall not bind nor be
enforceable against its successors in title.

 

12.                     TENANT’S WORKS

 

12.1                                 The Tenant shall, having at its own cost
prepared the same, submit to the Developer (in triplicate) for approval,
detailed plans, a specification and method statement of its proposals for the
Tenant’s Works which shall be in accordance with the Tenant Guide. The
provisions of clause 12 of each of the Leases shall govern whether the
Developer’s approval is required or not and, if required, whether such approval
is required not to be unreasonably withheld or delayed.

 

13

--------------------------------------------------------------------------------


 

12.2                                 The Tenant shall not commence any part of
the Tenant’s Works until the details of the Tenant’s Works have been approved by
the Developer in writing and clause 12.3 of each of the Leases applies in
respect of the Tenant’s Works for the relevant part of the Premises.

 

12.3                                 The Tenant shall carry out and complete the
Tenant’s Category A Works on the terms set out in the Licence to Carry Out
Tenant’s Works in respect of the part ground floor of the Premises following the
approval of the Developer in accordance with clause 12.1.

 

12.4                                 If not granted by the commencement of the
Tenant’s Works, on carrying out the Tenant’s Works, the Tenant shall comply with
the obligations of the Tenant in the Licences to Carry out Tenant’s Works as if
they had been granted.

 

12.5                                 The Tenant shall procure that all materials
to be used in connection with the Tenant’s Works are delivered straight to (and
kept within) the Premises and that all refuse is kept within suitable
receptacles (to be provided by and at the cost of the Tenant) to be housed
within the service yard at the Property ready for collection by the Corporation
of London or other competent authority and the Tenant shall bear the costs of
such collection.

 

12.6                                 In the event of any failure to comply with
the provisions of this clause 12 the Developer may serve written notice on the
Tenant specifying the breach and if the breach has not been remedied within 10
Business Days of the date of service of the notice, the Developer may serve
further written notice requiring the Tenant and its contractors to cease
carrying out works to until the failure is remedied to the reasonable
satisfaction of the Developer.

 

12.7                                 The parties acknowledge that the Developer
is not and will not become a client in respect of the Tenant’s Works for the
purposes of the CDM Regulations. If and to the extent the Developer is a client
in relation to the Tenant’s Works for the purposes of the CDM Regulations the
Tenant agrees with the Developer to be treated as the only client for the
purposes of the CDM Regulations in relation to the Tenant’s Works.

 

12.8                                 For the purposes of the CDM Regulations the
Tenant:

 

12.8.1                                          warrants to the Developer that
it has the competence to perform the duties imposed on a client by the CDM
Regulations;

 

12.8.2                                          acknowledges that the Developer
has not modified the design for the Tenant’s Works or arranged or instructed
anyone else to do so; and

 

12.8.3                                          covenants:

 

(a)                       to comply in all respects with the CDM Regulations and
procure that any person involved in carrying out such works complies with the
CDM Regulations; and

 

(b)                       promptly to provide the Developer with a copy of the
health and safety file for the Tenant’s Works prepared in accordance with the
CDM Regulations and any code of practice or other guidance issued by any
competent authority, to allow the Developer to inspect the original file and to
hand the original file to the Developer under the Leases at the expiry or sooner
determination of the term of the Leases.

 

12.9                                 The Tenant acknowledges that no partnership
or agency relationship exists between the Developer and the Tenant in relation
to the Tenant’s Works or is created by or in consequence of the execution of the
Tenant’s Works or this agreement or otherwise.

 

12.10                          The Developer shall bear its own costs
(including, without limitation, fees and expenses of their professional
advisers) plus Value Added Tax in connection with the approval of plans

 

14

--------------------------------------------------------------------------------


 

and specifications for the Tenant’s Works and for monitoring and/or supervising
the Tenant’s Works up to a maximum of twenty thousand pounds (£20,000) and above
such maximum, the Tenant shall pay such reasonable and proper fees and expenses
of the Developer plus Value Added Tax.

 

12.11                          Following completion of the Tenant’s Works the
Tenant shall liaise with the person then responsible for the health and safety
file for the Works as to any necessary updating of the health and safety file
for the Works and/or Tenant’s Works and shall supply to such person all
information, drawings and details of the Tenant’s Works as reasonably required
by such person and shall use all reasonable endeavours to ensure that such
updating is completed within four weeks of completion of the Tenant’s Works.

 

12.12                          The Tenant shall procure the supply of the
following to the Developer as soon as reasonably practicable following receipt
and with the Tenant using reasonable endeavours to procure the supply to the
Developer within 30 Business Days of practical completion of the Tenant’s Works:

 

12.12.1                                   an electronic version of the final
“as-built” scale drawings of the Tenant’s Works;

 

12.12.2                                   an electronic version of the final
“as-built” scale drawings of the mechanical, electrical and other installations
and services of the Tenant’s Works;

 

12.12.3                                   the proposed entries in the health and
safety file for the Premises in respect of the Tenant’s Works; and

 

12.12.4                                   a schedule listing the names and
addresses of all contractors and principal sub-contractors and suppliers who
have been involved in or concerned with the Tenant’s Works.

 

12.13                          As soon as practicable after the later of:

 

12.13.1                                   the date of actual completion of the
Leases; and

 

12.13.2                                   approval by the Developer of all
aspects of the Tenant’s Works,

 

the Developer shall grant and the Tenant and the Guarantor shall take up and
execute each of the Licences to Carry Out Tenant’s Works which shall contain
within it an obligation to deliver a set of “as built” drawings of the Tenant’s
Works and specifications relating to the relevant Premises to the Developer
immediately following completion of the Tenant’s Works.

 

13.                     NOT USED

 

14.                     INSURANCE

 

14.1                                 Insurance of the Works

 

14.1.1                                          The Developer shall insure the
Premises and the Works in accordance with the obligations on the part of the
landlord relating to insurance contained in the Leases.

 

14.1.2                                          Section 47 of the Law of
Property Act 1925 does not apply to this agreement.

 

15

--------------------------------------------------------------------------------


 

14.2                                 Insurance of the Tenant’s Works

 

14.2.1                                          Unless the Developer agrees at
the Tenant’s cost to insure the same, until the date of practical completion of
the Tenant’s Works, the Tenant shall keep the Tenant’s Works insured against the
Insured Risks and insure against public liability of not less than ten million
pounds (£10,000,000) and on such terms and with a reputable insurance office.

 

14.2.2                                          The Developer shall use
reasonable endeavours to procure that the insurers of the Property waive their
subrogation rights in respect of the Tenant and the Tenant’s contractor in
respect of the Tenant’s Works. The Tenant shall pay any additional premium
properly payable in respect of the insurance of the Property and:

 

(a)                       provide all such information as the insurers of the
Property may reasonably request in respect of the Tenant’s Works; and

 

(b)                       comply with all requirements of the insurers of the
Property in respect of the carrying out of the Tenant’s Works.

 

14.2.3                                          In the event that the insurers
of the Property do not agree to waive their subrogation rights in respect of the
Tenant and the Tenant’s contractor, the parties shall act reasonably to agree
reasonable alternative insurance arrangements in respect of the Tenant’s Works.

 

14.2.4                                          The Tenant shall produce to the
Developer whenever reasonably required written evidence of such insurance cover
as mentioned in this clause 14.2.

 

15.                     COPYRIGHT

 

15.1                                 Insofar as the copyright to any drawings or
other intellectual property (which do not relate to information technology or
proprietary software) relevant to the Works is owned by the Developer or that
such copyright or other intellectual property relevant to the Tenant’s Works
(including but not limited to the health and safety file referred to in clause
12.12.3) is owned by the Tenant (or the Developer or the Tenant respectively
have power, without incurring liability for payment of money or otherwise, to
grant licence to use or reproduce the same) the Developer and the Tenant hereby
irrevocably grant to each other a non-exclusive, royalty free licence (which
will be assignable and sub-lettable) to use and reproduce the same for the
purposes set forth in clause 15.2 below.

 

15.2                                 The Developer and the Tenant undertake that
they shall observe all restrictions on copyright and other intellectual property
rights applicable to and treat as supplied in confidence all drawings, plans,
specifications, costs, information, trade contract documents and calculations
supplied by their respective contractors, consultants or agents (in respect of
the Developer including but not limited to the Construction Manager, Development
Manager, Key Consultants and/or Trade Contractors) or any third party engaged,
instructed or retained by them in connection with the Works or the Tenant’s
Works (as the case may be) and will not use or permit to be used any of the same
otherwise than exclusively in connection with the planning and execution of the
Works or the Tenant’s Works (as the case may be) and that each of them shall use
all reasonable endeavours to procure compliance with this clause 15.2 by
respective contractors, consultants or agents (in respect of the Developer
including but not limited to the Construction Manager, Development Manager, Key
Consultants and/or Trade Contractors) or any third party engaged, instructed or
retained by them in connection with the Works or the Tenant’s Works (as the case
may be) or the matters provided for in this agreement.

 

16

--------------------------------------------------------------------------------


 

16.                     MEASUREMENT OF THE PREMISES

 

16.1                                 The Measurement Surveyor has been appointed
by the Developer at its own cost and the terms of his appointment require him to
issue to the Tenant a duty of care in favour of the Tenant in the form attached
to this agreement as Appendix 8 and the Landlord shall use reasonable endeavours
to enforce such obligation.

 

16.2                                 The Measurement Surveyor shall act as an
expert and not an arbitrator and his decision, as to the Net Internal Area of
the Measured Area, shall be final and binding on the parties to this agreement.

 

17.                     RENT COMMENCEMENT DATE

 

The Rent Commencement Date for each Lease shall be the day following the end of
the Rent Free Period for that Lease.

 

18.                     DEVELOPER’S CONTRIBUTION

 

18.1                                 The Developer shall not be obliged to
provide carpets, grommets or the Tenant’s Category A Works as part of the Works
and in lieu thereof the Developer will on completion of the Leases pay to the
Tenant the Developer’s Contribution.

 

18.2                                 The Value Added Tax exclusive amount of the
Developer’s Contribution shall be:

 

18.2.1                                          seventy three thousand, two
hundred and ninety pounds and eighty pence (£73,290.80) in respect of the
Tenant’s Category A Works;

 

18.2.2                                          seven thousand four hundred and
seventy five pounds and thirty pence (£7,475.30) being thirty five pounds (£35)
per grommet at a ratio of one grommet per 10 square metres of Net Internal Area
of the Premises, as such Net Internal Area is set out in Schedule 1; and

 

18.2.3                                          fifty three thousand, three
hundred and ninety five pounds (£53,395) being twenty five pounds (£25) for
carpet for each square metre of Net Internal Area of the Premises, as such Net
Internal Area is set out in Schedule 1.

 

18.3                                 In addition to the Developer’s Contribution
the Developer shall also pay to the Tenant an amount equal to the Value Added
Tax arising in respect of the Developer’s Contribution within 10 Business Days
of production to the Developer of a proper and valid Value Added Tax invoice or
invoices issued in the Tenant’s own name and addressed to the Developer relating
to the Developer’s Contribution.

 

19.                     GRANT AND COMPLETION

 

19.1                                 Leases

 

19.1.1                                          The terms of each of the Leases
shall be calculated and shall commence on the Completion Date.

 

19.1.2                                          The first rent review date
specified in each of the Leases shall be the fifth anniversary of the Completion
Date and subsequent dates for review of the rent shall be determined in
accordance with the each of the Leases.

 

17

--------------------------------------------------------------------------------


 

19.1.3                                          The Initial Rent shall be
payable in accordance with the terms of each of the Leases with effect from the
Rent Commencement Date.

 

19.1.4                                          The liability to pay the
insurance premiums or any other payment due to the Developer under each of the
Leases commences on the Completion Date.

 

19.2                                 Preparation of documents

 

The Leases and the counterparts shall be prepared by the Developer’s Solicitors
and engrossments of the counterparts shall be delivered to the offices of the
Tenant’s Solicitors at least three Business Days before the Completion Date.

 

19.3                                 Completion

 

19.3.1                                          On the Completion Date (and
again on the date of actual completion if later) and before completion shall
take place, the Tenant shall, as a pre-condition to the  Developer’s obligation
to complete, procure that there is delivered to the Developer’s Solicitors,
addressed to the Developer, the Guarantor’s Legal Opinion.

 

19.3.2                                          On the Completion Date:

 

(a)                       the Developer shall grant and the Tenant and the
Guarantor shall accept the Leases;

 

(b)                       the Developer, the Tenant and the Guarantor shall
enter into the Side Deed;

 

(c)                        (if and to the extent that the Tenant’s Works have
been approved by the Developer by that date) the Developer, the Tenant and the
Guarantor shall enter into the Licences to Carry out Tenant’s Works;

 

(d)                       the Developer shall pay to the Tenant the Developer’s
Contribution; and

 

(e)                        the Developer shall provide the Tenant with evidence
of the service of the Third Party Rights in favour of the Tenant pursuant to
clause 9.1.

 

19.3.3                                          Completion shall take place at
the Developer’s Solicitors’ offices or where they reasonably require.

 

19.3.4                                          The money due on completion
shall be paid by direct credit from the Developer’s Solicitors’ client account
(which the Developer’s Solicitors must receive as cleared funds by 2 p.m. on the
day of completion) to the bank account specified by the Tenant’s Solicitors or
by any other method reasonably agreed between the Developer’s Solicitors and the
Tenant’s Solicitors.

 

19.3.5                                          If the Developer’s Solicitors
agree to complete by post it will be at the Tenant’s risk.

 

20.                     VACANT POSSESSION

 

Vacant possession of the Premises shall be given on completion of the Leases.

 

21.                     TITLE

 

21.1                                 The Developer’s title to the Premises and
the Property and to grant the Leases as at the date of this agreement has been
deduced in full and copies of the contents of the Electronic Data Room made
available to the Tenant’s Solicitors and the Tenant will be deemed to take the
Leases with full knowledge of the Developer’s title to the Premises and the
Property as

 

18

--------------------------------------------------------------------------------


 

disclosed and, subject to clause 21.3, the Tenant will raise no objections or
requisitions about them.

 

21.2                                 Each Lease shall be granted with full title
guarantee subject to the following modifications:

 

21.2.1                                          the covenant set out in section
3(1) of the Law of Property (Miscellaneous Provisions) Act 1994 will not extend
to the words “and could not reasonably be expected to” in that section; and

 

21.2.2                                          the Landlord shall not be liable
under any of the covenants set out in section 3(2) of the Law of Property
(Miscellaneous Provisions) Act 1994.

 

21.3                                 The Tenant shall be entitled to raise
reasonable and proper requisitions in relation to any matter relating to the
title to the Property at the Land Registry which comes into existence after the
date of this agreement or in respect of matters revealed by the Tenant’s
pre-completion searches at the Land Registry in form OS1 and not revealed to it
by the searches which the Tenant made or which a prudent tenant would or should
have made prior to the date of this agreement.

 

22.                     MATTERS AFFECTING THE PREMISES

 

22.1                                 The Premises will be demised subject to and
with the benefit of all and any of the following in existence before the actual
date of completion:

 

22.1.1                                          the matters contained or
referred to in the entries appearing on the registered title to the Property
except for entries to secure monies;

 

22.1.2                                          the matters contained or
referred to in the Electronic Data Room to the extent that they are still
subsisting and capable of being enforced or of taking effect;

 

22.1.3                                          all matters capable of
registration as local land charges or otherwise whether registered or not;

 

22.1.4                                          all notices served and
proposals, requirements or agreements made (whether or not subject to
confirmation) by or (as the case may be) with any competent authority or arising
under statute;

 

22.1.5                                          any unregistered interests which
fall within any of the paragraphs of Schedule 3 of the Land Registration Act
2002 (when read together with paragraphs 7 to 13 of Schedule 12 of that Act);

 

22.1.6                                          PPP leases as defined in section
90 of the Land Registration Act 2002; and

 

22.1.7                                          all matters disclosed or which
might reasonably be expected to be disclosed by searches and enquiries made by
or on behalf of the Tenant or which a prudent purchaser ought to make.

 

22.2                                 The Tenant shall be deemed to take the
Leases with full knowledge of the matters subject to which the Leases are
granted and will raise no enquiries, objections or requisitions about them.

 

19

--------------------------------------------------------------------------------


 

23.                     CONDITIONS

 

23.1                                 This agreement incorporates the Conditions,
except to the extent that they are varied or excluded by or are inconsistent
with the terms set out in this agreement. References to “Seller” and “Buyer”
will mean the Developer and Tenant respectively.

 

23.2                                 Conditions 1.1.4, 1.2, 1.3.5(c), 1.3.7(e),
1.4, 2.2, 3.1.1, 3.1.2., 3.1.3, 6.1, 6.2 6.3, 6.6.2, 6.6.3, 7, 9.3 and 10 do not
apply to this agreement.

 

23.3                                 Condition 1.1.3(b) is varied by the
addition of the following words at the end of it: “or if the Seller produces
reasonable evidence that the Premises will be released from such mortgages on or
before the Completion Date”. Condition 8.8.1 is varied by the addition of the
following at the end: “under this condition but not otherwise”.

 

23.4                                 Condition 1.3.2 is varied by the addition
of the words: “at the address and with the reference (if any) stated in the
contract” after the words “party’s conveyancer”.

 

23.5                                 Condition 1.3.3 does not apply and the
following wording is substituted for it: “Transmission by fax is a valid means
of giving a notice or delivering a document where delivery of the original
document is not essential provided all relevant parts of the document or notice
are received by the intended recipient in a legible state. Transmission by email
is not a valid means of giving a notice or delivering a document”.

 

23.6                                 Condition 1.3.7(a) is varied by the
deletion of the words “first class post” and the addition in their place of the
words “a registered post service within the meaning of the Postal Services Act
2000”. Condition 1.3.7(b) does not apply to this agreement. Condition 1.3.8 does
not apply to this agreement.

 

23.7                                 Condition 6.4.2 is varied by the deletion
of the words “if to do so is reasonable” and the addition in their place of the
words “if the contract so states” and by the deletion of the words “or obtain,
pay for” and the addition of the words “at the Buyer’s expense” in their place,
and by the addition of the following at the end: “The Seller shall not be
required to include any matter in the statutory declaration which is not, after
reasonable enquiry within its personal knowledge.”

 

23.8                                 Condition 8.1.2 is varied by the deletion
of the words “after 2.00 p.m.” and the addition of the words “by the bank
account specified by the Seller’s Solicitors for the purpose after 2.00 p.m.”
and by the addition of the words “(as amended or supplemented by this
agreement)” after the words “8.3 and 9.3”.

 

23.9                                 Condition 8.3.3 is varied by the deletion
of the word “buyer” and the addition in its place of the word “seller” and the
deletion of the words “from the beginning” and the addition in their place of
the words “to the end”.

 

23.10                          Condition 8.3.4 is varied by adding “(or
1/366th if the relevant period includes 29 February 2016” after the words
1/365th).

 

20

--------------------------------------------------------------------------------


 

24.                     NOT USED

 

25.                     ENTIRE AGREEMENT

 

25.1                                 The parties acknowledge that this agreement
and any document annexed to it contain all of the express terms of the agreement
between them.

 

25.2                                 The Tenant and the Guarantor acknowledge
that:

 

25.2.1                                          except for the written replies
made by the Developer’s Solicitors to the formal written pre-contract enquiries
made by the Tenant’s Solicitors or as contained in other written correspondence
between the Developer’s Solicitors and the Tenant’s Solicitors (including e
mail), they have not relied on, or taken into account any statement or
representation made by or on behalf of the Developer, whether written or oral
(and including any made negligently), in deciding to enter into this agreement;
and

 

25.2.2                                          they shall not be entitled to
make any requisition or claim in respect of the state of repair or condition of
the Premises or the compliance or non-compliance of the Premises or its use with
any legislation.

 

25.3                                 Condition 9.1.1 is varied to read: “If any
plan or statement in the contract or in the written replies made by the
Developer’s Solicitors to any formal written enquiry made by the Tenant’s
Solicitors before the date of this agreement is or was misleading or inaccurate
due to any error or omission the remedies (including any remedy based on
negligence) available are as follows.”

 

25.4                                 Nothing in this clause 25 will operate to
limit or exclude any liability for fraud.

 

26.                     STATE AND CONDITION

 

Other than in respect of the Developer’s obligations in respect of the Works,
the Developer makes no warranty or representation as to the state and condition
of the Premises or the Property nor that the Premises may be used for the use
permitted by the Leases or for any other purpose (whether by reason of the state
and condition of the Premises or otherwise).

 

27.                     DEALING WITH THIS AGREEMENT

 

This agreement is personal to CRA International (UK) Ltd (incorporated and
registered in England and Wales under company registration number 04007726) as
the Tenant and the Tenant shall not assign, charge or deal in any way with the
benefit of this agreement and the Developer shall only execute the Leases in
favour of the Tenant and the Guarantor and the Tenant and the Guarantor shall
personally accept the Leases and execute the counterpart of the Leases.

 

28.                     NO DEMISE

 

This agreement does not operate as a demise of the Premises and (except as
expressly stated in this agreement) the Tenant has no estate, right, title or
interest in the Premises or any part of it.

 

21

--------------------------------------------------------------------------------


 

29.                     CONFIDENTIALITY, PRESS RELEASE AND INTERNAL DISCLOSURE

 

29.1                                 Except insofar as required to comply with
stock exchange or Statutory Requirements (either in the United Kingdom or in any
other jurisdiction) in relation to either the Developer or the Tenant or in
relation to any company within the same Group as either of them or properly in
connection with any dealing or financing of the Property or the Development:

 

29.1.1                                          the terms and conditions of this
agreement shall not be released by any party to the press or any periodical
journal nor shall any party make any public announcement about it without the
prior written consent of the Developer or the Tenant (as the case may be), such
consent not to be unreasonably withheld or delayed; and

 

29.1.2                                          each party shall treat this
agreement as confidential to it and to its advisers, bankers and other parties
involved in the grant of the Leases.

 

29.2                                 Neither party shall issue a press release
in respect of the entry into this agreement or the grant of the Leases without
the consent of the Developer or the Tenant (as the case may be), such consent
not to be unreasonably withheld or delayed.

 

29.3                                 The Tenant may release information to its
staff prior to the issue of any press release. The details and timing of the
release of such information (if it contains details of the financial or
commercial terms of this agreement) are to be agreed by the Developer, acting
reasonably.

 

30.                     DISPUTES

 

30.1                                 Any dispute or difference shall be subject
to and referred to the non-exclusive jurisdiction of the English Courts and
shall be formally determined by legal proceedings which may review and revise
any matter and any decision of any adjudicator relating to such dispute. This
Agreement shall be governed by and construed in accordance with English law.

 

30.2                                 If there is a dispute or difference between
the parties, or the parties are unable to agree a matter required or
contemplated by this agreement, either party may notify the other that there is
a dispute or difference by serving a written notice to that effect on the other
party (a “Dispute Notice”). If a Dispute Notice is served representatives of the
Developer and Tenant having the authority to resolve the dispute or difference
shall meet promptly and use reasonable endeavours acting in good faith to
resolve the dispute or difference by joint discussion.

 

30.3                                 Either Party may give notice at any time of
its intention to refer the dispute or difference if it relates to the Works to
the Adjudicator.

 

30.4                                 If such dispute or difference is referred
to the Adjudicator in accordance with clause 30.5 the then current rules of the
Technology and Construction Solicitors’ Association shall apply.

 

31.                     TERMINATION

 

31.1                                 Developer’s right to terminate

 

If any of the following events occurs then the Developer may forthwith by notice
in writing to the Tenant at any time terminate this agreement without prejudice
to any right or remedy of any party to this agreement against any other party in
respect of any prior breach of this agreement:

 

22

--------------------------------------------------------------------------------


 

31.1.1                                          there is any breach of the
warranties, covenants and other obligations of the Tenant and/or (as the case
may be) the Guarantor under this agreement which (if capable of remedy) is not
remedied by the Tenant and/or (as the case may be) the Guarantor within such
reasonable period as the Developer stipulates;

 

31.1.2                                          the Tenant and/or (as the case
may be) the Guarantor:

 

(a)                       is unable to pay, or has no reasonable prospect of
being able to pay, its debts within the meaning of section 123 or sections 222
to 224 of the Insolvency Act 1986 (but disregarding references in those sections
to proving it to the court’s satisfaction);

 

(b)                       resolves or its directors resolve to enter into, or it
enters into, or it or its directors commence negotiations or make any
application to court in respect of, or call or convene any meeting for the
approval of any composition, compromise, moratorium (including a moratorium
statutorily obtained, whether as a precursor to a voluntary arrangement under
the Insolvency Act 1986 or otherwise, or a moratorium informally obtained),
scheme or other similar arrangement with its creditors or any of them, whether
under the Insolvency Act 1986, the Companies Act 2006 or otherwise;

 

(c)                        resolves, or its directors resolve, to appoint an
administrator of it, or to petition or apply to court for an administration
order in respect of it, or a petition or an application for an administration
order is made in respect of it, or an administration order is made in respect of
it, or any step under the Insolvency Act 1986 is taken to appoint an
administrator of it out of court, or it enters administration;

 

(d)                       requests or suffers the appointment of a Law of
Property Act 1925, court appointed or other receiver or receiver and manager, or
similar officer over or in relation to the whole or any part of its undertaking,
property, revenue or assets, or any person holding security over all or any part
of its undertaking, property, revenue or assets takes possession of all or any
part of them or requests that such a person does so;

 

(e)                        resolves or its directors resolve to wind it up,
whether as a voluntary liquidation or a compulsory liquidation, or its directors
take any step under the Insolvency Act 1986 to wind it up voluntarily or to
petition the court for a winding-up order, or a winding-up petition is presented
against it, or a provisional liquidator is appointed to it, or it goes into
liquidation within the meaning of section 247 of the Insolvency Act 1986;

 

(f)                         is dissolved, or is removed from the Register of
Companies at Companies House, or ceases to exist (whether or not being capable
of reinstatement or reconstitution) or threatens to cease to exist, or its
directors apply for it to be struck-off the Register of Companies at Companies
House; or

 

(g)                        is, or becomes, subject to, or takes or has taken
against it or in relation to it or the whole or any part of its undertaking,
property, revenue or assets, any finding, step, process or proceeding in any
jurisdiction other than England and Wales which is equivalent, analogous,
corresponding or similar to any of the findings, steps, processes or proceedings
mentioned in clauses 31.1.2(a) to 31.1.2(f), and whether or not any such
finding, step, process or proceeding has been taken in England and Wales; or

 

31.1.3                                          the Tenant and/or (as the case
may be) the Guarantor ceases to carry on all of its business.

 

23

--------------------------------------------------------------------------------


 

31.2                                 Termination generally

 

31.2.1                                          The Tenant’s right to terminate
under this clause 31 shall cease to have effect on the date on which the Tenant
takes possession of the Premises for any purpose.

 

31.2.2                                          Any termination of this
agreement shall be without prejudice to any right or remedy of any party to this
agreement against any other party in respect of any prior breach of this
agreement.

 

31.3                                 Effect of termination

 

31.3.1                                          On determination of this
agreement, the Tenant shall:

 

(a)                       (if required by the Developer) at its own expense
immediately remove any works (including any Tenant’s Works) carried out by the
Tenant at the Premises and reinstate the Premises to the same state and
condition in which they were prior to the carrying out of such works; and

 

(b)                       apply for the removal of any unilateral notice
registered against the title to the Property at the Land Registry.

 

31.3.2                                          Any default in carrying out such
works of removal and reinstatement shall entitle the Developer to carry out such
work at the expense of the Tenant and all reasonable and proper costs and
expenses incurred shall be repaid by the Tenant to the Developer on demand and
recoverable as a debt due from the Tenant.

 

31.3.3                                          This clause 31.3 shall remain in
full force and effect notwithstanding the termination of this agreement.

 

32.                     GUARANTEE

 

32.1                                 The Guarantor confirms that it is not
subject to any process of dissolution or insolvency proceedings or any other
litigation proceeding that challenges the legality validity or enforceability of
this agreement.

 

32.2                                 In consideration of the Developer entering
into this agreement with the Tenant at the Guarantor’s request the Guarantor as
a primary obligation:

 

32.2.1                                          guarantees to the Developer that
the Tenant shall promptly comply with the terms and conditions contained in this
agreement and the Leases;

 

32.2.2                                          shall indemnify and keep the
Developer indemnified against all losses, damages, costs and expenses arising as
a result of any default by the Tenant in complying with the terms and conditions
contained in this agreement and the Leases provided that the Guarantor’s
liability under this clause shall be no greater than the liability of the Tenant
in relation to the default complained of;

 

32.2.3                                          shall execute the counterpart of
the Leases (and any other document to be entered into by the Tenant) as surety
for the Tenant as and when called on to do so by the Developer;

 

32.2.4                                          agrees that no time or
indulgence granted to the Tenant by the Developer nor any variation of the terms
of this agreement nor any other thing by virtue of which but for this provision
the Guarantor would have been released will in any way release the obligations
of the Guarantor to the Developer under this clause 32; and

 

24

--------------------------------------------------------------------------------


 

32.2.5                                          agrees that if this agreement is
disclaimed by or on behalf of the Tenant under any statutory or other power or
if this agreement is terminated under clause 32, the Guarantor shall if so
required by the Developer by written notice within three months after notice of
a disclaimer has been received by the Developer or after such termination enter
into a new contract with the Developer in the same form as this agreement
(except for this clause 32) and the new contract shall take effect from the date
of the disclaimer and the Guarantor shall pay the Developer’s proper costs and
disbursements together with VAT incurred in the preparation and completion of
the new contract and execute and deliver it to the Developer.

 

33.                     VALUE ADDED TAX

 

33.1                                 If this agreement or anything in it gives
rise to a taxable supply for Value Added Tax purposes by either party to the
other, the paying party will pay to the recipient party a sum equal to that
Value Added Tax in addition to any other consideration against provision of a
valid Value Added Tax Invoice.

 

33.2                                 The Tenant declares that it has no
intention of using the Premises or any part of it or of allowing it to be used
whether by sub-letting or otherwise in such a way as to give rise to the
disapplication of any option to tax made by the Developer.

 

33.3                                 The Tenant shall indemnify and keep
indemnified the Developer against all Value Added Tax which the Developer has to
repay to HM Revenue & Customs including any under the capital goods scheme and
against all Value Added Tax which is irrecoverable by the Developer (together in
each case with interest, penalties and costs) due to the disapplication of any
option to tax made by the Developer arising in any way from the use of the
Premises or part or parts of it by the Tenant or anyone authorised by the Tenant
for an exempt purpose.

 

34.                     CONSTRUCTION INDUSTRY DEDUCTION SCHEME

 

34.1                                 In this clause 34 “Regulations” means the
Income Tax (Construction Industry Scheme) Regulations 2005 SI 2005/2045.

 

34.2                                 The parties acknowledge that if the
Developer must operate the Regulations in respect of the Developer’s
Contribution the Developer shall make payment gross, or under deduction of basic
rate or higher rate tax as directed for the time being by HM Revenue & Customs,
in compliance with Regulation 6 of the Regulations.

 

34.3                                 In a case where the Tenant is not
registered to receive payment gross, the Tenant shall provide the Developer with
details of the total amount included in the Developer’s Contribution that
represents the direct cost of materials used or to be used in carrying out the
construction operations under this agreement to enable the Developer to
discharge its obligations to provide a monthly return under section 70 of the
Finance Act 2004 and Regulation 4 of the Regulations.

 

34.4                                 The Tenant shall promptly inform the
Developer of any change in its status under the Construction Industry Scheme or
if any other fact or circumstance may affect the Developer’s ability to comply
with its obligations under the Construction Industry Scheme pursuant to this
agreement.

 

25

--------------------------------------------------------------------------------


 

34.5                                 Where any error or omission has occurred in
calculating or making a deduction from the Developer’s Contribution such that an
over-deduction is made, the Developer shall correct that error by making a
payment to the Tenant of the sum over-deducted.

 

34.6                                 Where any error or omission has occurred in
calculating or making a deduction from the Developer’s Contribution such that an
under-deduction is made the Tenant shall correct that error by payment to the
Developer of the sum which should have been but was not deducted.

 

34.7                                 The Tenant agrees with the Developer that
the Tenant shall comply with the Construction Industry Scheme in the event that
it becomes a contractor as defined in section 59 of the Finance Act 2004 in
relation to any action taken or payments made in connection with this agreement.

 

35.                     NON-MERGER

 

The provisions of this agreement shall remain in full force and effect
(notwithstanding completion of the Leases) to the extent that they remain to be
complied with.

 

36.                     NO PARTNERSHIP

 

This agreement is not intended to create any partnership between any of the
parties to this agreement.

 

37.                     NOTICES

 

Notices to:

 

37.1                                 the Developer shall be marked for the
attention of Shinichi Kagitomi at Mitsubishi Estate London Limited, 125 London
Wall, London EC2Y 5AL with copies to:

 

37.1.1                                          the Developer by e mail at
kagitomi@mitsubishi-estate.co.uk;

 

37.1.2                                          the Development Manager marked
for the attention of Henry Williams at Stanhope Plc, 2nd Floor, 100 New Oxford
Street, London WC1A 1HB and sent by e mail to henry.williams@stanhopeplc.com;
and

 

37.1.3                                          the Developer’s Solicitors
marked for the attention of Hugh Picton Phillipps at Nabarro LLP, 125 London
Wall, London EC2Y 5AL and sent by e mail to h.picton-phillipps@nabarro.com;

 

37.2                                 the Tenant shall be marked for the
attention of Amanda Olsen at CRA International (UK) Limited, 99 Bishopsgate,
London EC2M 3XD with copies to:

 

37.2.1                                          the Tenant by e mail at
aolsen@crai.co.uk;

 

37.2.2                                          the Tenant’s Representative
marked for the attention of Frances Warner Lacey at CBRE, St. Martin’s Court, 10
Paternoster Row, London EC4M 7HP and sent by e mail to
Frankie.warnerlacey@cbre.com; and

 

37.2.3                                          the Tenant’s Solicitors marked
for the attention of Andrew Stobbart at Bird & Bird LLP, 15 Fetter Lane, London
EC4A 1JP and sent by e mail to andrew.stobbart@twobirds.com.

 

26

--------------------------------------------------------------------------------


 

37.3                                 the Guarantor shall be marked for the
attention of Chad Holmes, Chief Financial Officer, Executive VP & Treasurer,
Charles River Associates, 200 Clarendon Street, Boston, MA 02116 United States
of America with copies to:

 

37.3.1                                          the Guarantor by e mail at
cholmes@crai.com; and

 

37.3.2                                          the Tenant’s Solicitors marked
for the attention of Andrew Stobbart at Bird & Bird LLP, 15 Fetter Lane, London
EC4A 1JP and sent by e mail to andrew.stobbart@twobirds.com.

 

38.                     COSTS

 

Unless expressly stated the parties to this agreement will be responsible for
their own costs and the costs of their solicitors and surveyors in connection
with the preparation, negotiation and completion of this agreement and the grant
of the Leases.

 

39.                     CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

Unless expressly stated nothing in this agreement will create any rights in
favour of any person pursuant to the Contracts (Rights of Third Parties) Act
1999.

 

40.                     NOTING OF THE AGREEMENT

 

The Tenant shall not be entitled to note this agreement or the Leases or any
rights granted in the Leases against the Developer’s title other than by virtue
of a unilateral notice and shall not without the consent of the Developer (which
may be withheld in the Developer’s absolute discretion) send this agreement or a
copy thereof to the Land Registry provided always that this clause shall not
prevent the Tenant making an application for first registration of the Leases
nor an application to note rights granted in the Leases after completion.

 

41.                     GOVERNING LAW AND JURISDICTION

 

41.1                                 This agreement and any dispute or claim
arising out of or in connection with it or its subject matter or formation
(including non-contractual disputes or claims) are governed by the law of
England and Wales.

 

41.2                                 The parties irrevocably agree that the
courts of England and Wales have exclusive jurisdiction to determine any dispute
or claim that arises out of or in connection with this agreement or its subject
matter or formation (including non-contractual disputes or claims).

 

This agreement has been entered into on the date stated at the beginning of it.

 

27

--------------------------------------------------------------------------------


 

Schedule 1

 

Premises

 

Premises on the part ground and fourth floors within the Property as shown (for
the purpose of identification) edged red on Plans 1 and 2 as follows:

 

Premises

 

Area - NIA

 

Rent – per
sq. ft.

 

Rent Free
Period

 

Allocated
female
lockers

 

Allocated
male
lockers

 

Allocated
cycle
spaces

 

Unit 2, Part Ground Floor

 

3,069 sq. ft.

 

£

62.50

 

18 months

 

1

 

1

 

3

 

Fourth Floor

 

19,921 sq. ft.

 

£

72.50

 

26 months

 

10

 

10

 

20

 

 

28

--------------------------------------------------------------------------------


 

Schedule 2

 

Works

 

Redevelopment of the Property behind partially retained facade to South Place
and erection of a new 9 storey office building with alternative uses of part
ground and part lower ground for retail, roof top and basement M & E plant,
together with servicing facilities and associated ancillary works as further
specified in the Documents set out at Appendix 6.

 

29

--------------------------------------------------------------------------------


 

Schedule 3

 

Part 1

 

Key Consultants

 

Party

 

Role

 

Date of Appointment

Wilkinson Eyre Architects Limited

 

Architect

 

23.03.2015

Lend Lease Construction (EMEA) Limited

 

Construction Manager

 

16.12.2014

Waterman Structures Limited

 

Structural Engineer

 

20.02.2015

WSP UK Limited

 

Building Services Engineer

 

27.02.2015

Core Group Limited

 

Validation Engineer

 

27.02.2015

PFB Construction Management Services Limited

 

CDM Co-ordinator

 

25.02.2015

 

Part 2

 

Principal Trade Contractors

 

Party

 

Responsibility

 

Date of Contract

AJ Morrisroe & Sons Limited

 

Sub-structure concrete and super-structure concrete

 

16.04.2014

William Hare Limited

 

Steelwork

 

01.05.2014

Lyons & Annoot Limited

 

Blockwork

 

08.10.2014

Measom (Dryline) Limited

 

Dry Walls

 

13.02.2015

Lindner Interiors Limited

 

Ceilings

 

01.12.2014

Schindler Fenster & Fassaden GmbH

 

Unitized Curtain Walling/ Mansard & Timber Windows

 

27.08.2014

Grants of Shoreditch Limited

 

Precast concrete cladding

 

04.08.2014

PAYE Stonework & Restoration Limited

 

Retained façade stone

 

28.07.2014

Richardson Roofing Company Limited

 

Slate Mansard Roofing

 

05.02.2014

 

30

--------------------------------------------------------------------------------


 

Party

 

Responsibility

 

Date of Contract

Briggs Amasco Limited

 

Roofing

 

06.10.2014

Gardner & Co. (Kent) Limited

 

Ductwork

 

31.07.2014

Phoenix ME Limited

 

Electrical Services

 

20.08.2014

Michael J Lonsdale Limited

 

Mechanical Services

 

31.07.2014

SFS Fire Services Limited (t/a Hall & Kay Fire Engineering)

 

Sprinkler Services

 

31.07.2014

Electracom Projects UK Limited

 

Building Management System

 

31.07.2014

EA-RS Group Limited

 

Fire Alarm Services

 

20.08.2014

Beacon Security & Communications Limited

 

Developer’s security

 

10.11.2014

Mitsubishi Electric Europe B.V.

 

Lifts

 

28.07.2014

The BDL Group PLC

 

Toilets

 

15.10.2014

 

31

--------------------------------------------------------------------------------


 

Signed by

)

a duly authorised signatory for and on

)

behalf of

)

MITSUBISHI ESTATE LONDON LIMITED

)

/s/ Yuichiro Shioda

 

 

Director

 

--------------------------------------------------------------------------------


 

Executed as a deed by CRA INTERNATIONAL

 

(UK) LIMITED acting by a director in the

[Signature]

presence of:

 

 

/s/ Chad M. Holmes

 

 

 

Director

 

 

 

Signature of witness

/s/ Janet Just

 

Name (in BLOCK CAPITALS)

JANET JUST

 

Address

One South Wacker Drive, 34th Floor

 

Chicago, IL 60606

 

Signed as a deed on behalf of

 

CRA INTERNATIONAL, INC. a company

 

incorporated in Massachusetts, United

 

States of America by

/s/ Chad M. Holmes

 

 

being a person who, in accordance with the

Authorised Signatory

laws of the territory, is acting under the

 

authority of the company

 

 

--------------------------------------------------------------------------------


 

Appendix 1

 

Electronic Data Room

 

--------------------------------------------------------------------------------


 

Appendix 2

 

Leases

 

--------------------------------------------------------------------------------


 

Appendix 3

 

Licences to Carry out Tenant’s Works

 

--------------------------------------------------------------------------------


 

Appendix 4

 

Forms of Third Party Rights

 

--------------------------------------------------------------------------------


 

Appendix 5

 

Tenant Guide

 

--------------------------------------------------------------------------------


 

Appendix 6

 

Base building specification and category A specification

 

--------------------------------------------------------------------------------


 

Appendix 7

 

CAD Exercise Area Measurement Report

 

--------------------------------------------------------------------------------


 

Appendix 8

 

Duty of Care Letter

 

--------------------------------------------------------------------------------


 

Appendix 9

 

Guarantor’s Legal Opinion

 

--------------------------------------------------------------------------------


 

Appendix 10

 

Defects Policy

 

--------------------------------------------------------------------------------


 

Appendix 11

 

Side Deed

 

--------------------------------------------------------------------------------